Haskell, J.
Bill to compel specific performance of an agreement in writing for the conveyance of land. The agreement is admitted, but is claimed to refer to a narrower lot than claimed by the plaintiff. The agreement is for a "store lot on corner of Presque Isle and Masardis streets in Ashland.” The store had been burned and the lot was vacant, being eighty by one hundred feet. It was all the land owned in one parcel by the vendor. The defense insists that a strip on one side of the lot, twenty-four feet wide, was not included in the memorandum of sale. The vendor, one of the defendants, after the date of the memorandum of sale, conveyed the entire lot to the other defendant, who is shown to have had notice of the previous sale of the land to the plaintiff.
Equity assumes that to be done which ought to have been done; and therefore, the vendor in this case stands seized of the land in trust for the plaintiff. He is the real owner of the land, and the vendor of the purchase money. The other defendant, having acquired the legal title with notice of the trust, stands charged with its terms and may properly bo compelled to comply with them. Ricker v. Moore, 77 Maine, 292 ; *66Linscott v. Buck, 33 Maine, 530; Foss v. Haynes, 31 Maine, 81; Cross v. Bean, 83 Maine, 61.
The memorandum of sale describes the premises as "store lot on corner” of two streets. The vendor owned but one store lot at that locality. The writing could refer to none other. There is no ambiguity about it. It is sufficient in law. Hurley v. Brown, 98 Mass. 545 ; Mead v. Parker, 115 Mass. 413 ; Williams v. Robinson, 73 Maine, 186; Nugent v. Smith, 85 Maine, 433.
The evidence fails to identify as the "store lot” anything short of the entire lot. There is no mistaking what the parties intended as the subject of the purchase. Fourteen days after the memorandum of sale had been made, the vendor conveyed to the other defendant, for a consideration of fifty dollars in excess of that stipulated in the sale to the plaintiff: " The lot that my store set on that was burned last fall and bounded as follows : bounded on the south by lot sold by me to Edwin Clark; bounded on the east by lot sold by me to Mrs. Westley Martin; bounded on the north by Presque Isle roád; and bounded on the west by the State road or road to Masardis.” Further comment as to what was intended by the "store lot” seems unnecessary.

Decree below affirmed with additional costs'.